Citation Nr: 0843837	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 


FINDING OF FACT

The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to active military 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. § 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in February 2005.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.


Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
VA treatment records.  Additionally, the veteran was afforded 
a VA examination in March 2005.  The Board, therefore, finds 
that the VCAA duty to assist has also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering all the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
In his July 2005 notice of disagreement (NOD), the veteran 
contended that he was exposed to loud noise during his period 
of service as a parachute rigger because his shop was located 
directly blow the flight deck of an aircraft carrier.  Thus, 
he stated that he was exposed to constant jet aircraft noise 
for the four years he was in the Navy.  The veteran is 
considered competent to relate a history of noise exposure 
during service.  See 38 C.F.R. § 3.159(a)(2).  

Nevertheless, the Board notes that the veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of tinnitus.  In fact, the veteran's June 1992 
separation examination found his ears and drums to be 
clinically normal.  In addition, despite a right ear hearing 
loss noted on his June 1992 audiological examination, he 
denied having a medical history of any ear trouble.  

Moreover, the medical evidence of record shows that the 
veteran did not seek treatment for tinnitus until many years 
following his separation from service.  Although the veteran 
contends that he has had tinnitus since active service, the 
first reference to tinnitus in the veteran's claims file is 
in a March 2004 VAMC treatment note, approximately 12 years 
after his separation from service.  To the extent that the 
veteran has attested to having chronic/continuous 
symptomatology of tinnitus since service, the Board has 
considered the provisions of 38 C.F.R. § 3.303(b).  In Savage 
v. Gober, 10 Vet. App. 488 (1997), it was noted that while 
the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, in a merits context, 
the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The record here 
discloses a span of approximately 12 years without any 
clinical evidence to support any assertion of a continuity of 
symptomatology.  The fact that the contemporaneous records do 
not provide subjective or objective evidence that supports 
any recent contention that the veteran experienced continuous 
symptomatology since service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board decision in a case involving an 
injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post-service symptoms).  Therefore, the 
Board finds that tinnitus did not manifest during service or 
for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
tinnitus, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
veteran's period of active duty and the first complaints or 
symptoms of tinnitus is itself evidence which tends to show 
that the disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that 
tinnitus manifested during service or within close proximity 
thereto, the more probative evidence of record does not show 
the veteran to currently have tinnitus that is related to his 
military service.  As discussed above, the veteran did not 
seek treatment for many years following his separation from 
service.  In fact, the March 2005 VA examiner opined that the 
veteran's current tinnitus was not likely related to his 
military service.  In this regard, the March 2005 VA examiner 
noted the veteran's reports of in-service and post-service 
noise exposure.  Specifically, the veteran reported that he 
was exposed to noise aboard an aircraft carrier during his 
service in the Navy, and that post-service, he worked around 
heavy equipment and power tools on and off since his 
discharge from service.  He also reported hunting and riding 
a motorcycle.  The veteran stated that he used some ear plugs 
around heavy equipment and while hunting, but that he did not 
use ear protection while riding a motorcycle.  Although the 
veteran reported a history of constant, bilateral tinnitus, 
worse in the left ear for the past 15 years, the examiner 
found that the veteran's tinnitus was less likely as not 
related to his military service and more likely related to 
noise exposure after service.  

The Board does observe the veteran's accredited 
representative's contentions in the October 2008 Appellant's 
Brief that the March 2005 VA examination was conducted 
without access to the veteran's claims file, thus rendering 
this examination inadequate for rating purposes.  See 
38 C.F.R. § 4.1, 4.7; see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  However, the Board notes that the 
March 2005 VA examination contains a section entitled 
"Review of Medical Records" wherein the examiner discussed 
the results of audiological examinations conducted in 
service.  She further stated she did not find any references 
to tinnitus in the veteran's claims file, to include service 
treatment records.  These statements indicate that the March 
2005 VA examiner did in fact have access to the veteran's 
claims file at the time of the examination.  Although the 
March 2005 VA examiner appears to have overlooked the 
reference to tinnitus in the veteran's March 2004 VAMC 
treatment records, this error is not prejudicial to the 
veteran because as was discussed above, this first reference 
to tinnitus was approximately 12 years after the veteran's 
separation from service; the Board finds that gap in time 
significant, and it weighs heavily against the veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Therefore, the Board finds that the March 2005 VA 
examiner reviewed the claims file and rendered an opinion 
that was supported by the evidence of record.  Accordingly, 
the Board finds the March 2005 opinion to be adequate.


In addition, the Board observes the veteran's contentions in 
his July 2005 NOD that he experienced ringing in his ears for 
several years prior to riding a motorcycle, which he had done 
for only two years, and that he wore a helmet which lessened 
the noise.  The veteran further contended that the heavy 
equipment referred to was a gas operated fork lift and an 
occasional power saw used to cut wood, but that he was not in 
the shop constantly and his noise exposure was thus limited.  
The veteran concluded his NOD by stating that because he was 
exposed to aircraft noise and suffered acoustic trauma, that 
his tinnitus was caused by his time in the Navy.

In this regard, lay evidence, such as the veteran's 
statements, can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Regarding the 
veteran's statements that he has had tinnitus since the 
service, the Board acknowledges that he is competent to give 
evidence about what he experienced; i.e., he is competent to 
report that he has experienced ringing in his ears.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

However, the veteran, as a lay person, is not competent to 
testify as to matters of medical causation or diagnosis.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran is a physician 
or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.  Moreover, as discussed 
above, the veteran's history of experiencing constant 
tinnitus since service is questionable in light of the 
negative service treatment records, the 12-year gap for 
complaints of tinnitus since service discharge, and the 
negative VA opinion.

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the veteran's claim for service connection for 
tinnitus to be more persuasive than the evidence in favor of 
the claim.  Although the veteran currently has tinnitus and 
reports having had the condition since active service, the 
veteran's separation exam does not reflect any reports of 
tinnitus.  In addition, the veteran's first complaints of 
tinnitus were not until March 2004, approximately 12 years 
after his separation from service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran); see 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Furthermore, after a review of the claims file and an 
adequate medical examination, the March 2005 VA examiner 
found that the veteran's tinnitus was less likely than not a 
result of his active military service.  Thus, after careful 
consideration, the Board concludes that the clinical and 
objective medical evidence in this case is more accurate and 
more probative than the statements of the veteran, offered 
more than 12 years after his discharge from service.  See 
Curry, 7 Vet. App. at 68.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for tinnitus is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2008).




ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


